Pee Cubiam.
There was sufficient evidence to warrant submission of tbe case to tbe jury upon all tbe issues raised by tbe pleadings. Appellants’ assignments of error based upon exceptions to tbe charge to tbe jury cannot be sustained. They principally relate to statements of contentions not called to tbe court’s attention at tbe time (S. v. Herndon, 211 N. C., 123, 189 S. E., 173). Tbe exception to tbe ruling of tbe court in permitting certain witnesses to be sworn and tendered is without merit. Tbis was a matter witbin tbe discretion of tbe trial judge. Issues of fact bave been determined by tbe jury adversely to tbe defendants, and in tbe trial we find
No error.